EXHIBIT 10.16



















THE PHOENIX COMPANIES, INC.
NONQUALIFIED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As amended and restated effective January 1, 2008





--------------------------------------------------------------------------------

ARTICLE I.  PURPOSE AND EFFECTIVE DATE

1.1

Purpose  The Phoenix Companies, Inc. Nonqualified Supplemental Executive
Retirement Plan is intended to provide retirement benefits for certain employees
which are not provided under The Phoenix Companies, Inc. Employee Pension Plan
by reason of (a) the exclusion of Incentive Compensation under an Incentive
Compensation plan designated in Section 2.10 hereof from the definition of
Earnings; (b) the limitation on Earnings that may be taken into account under
The Phoenix Companies, Inc. Employee Pension Plan as set forth in Code section
401(a)(17); or (c) the exclusion of amounts deferred under any other deferred
compensation program of the Employer from the definition of Earnings.  The
Phoenix Companies, Inc. Nonqualified Supplemental Executive Retirement Plan is
intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees (see Article IX).

1.2

Effective Date  The Phoenix Companies, Inc. Nonqualified Supplemental Executive
Retirement Plan was first effective January 1, 1989, was amended and restated
effective as of January 1, 2004, was further amended effective as of April 28,
2005, and was amended and restated effective as of July 1, 2007.  This amendment
and restatement shall be effective as of January 1, 2008.

ARTICLE II.  DEFINITIONS

Unless the context otherwise indicates, words and phrases capitalized and not
otherwise defined herein are terms defined in the Pension Plan and have the same
meaning ascribed to them under the Pension Plan.

2.1

"Accrued Benefit" means, as of the relevant date, the benefit accrued by a
Participant in accordance with the terms of this Supplemental Plan as defined in
the Pension Plan.

2.2

"Beneficiary" means the Beneficiary designated under the Pension Plan, except
that the Participant may designate a Beneficiary hereunder by delivering to the
Plan Administrator a written designation of Beneficiary specifically made with
respect to this Plan on a form approved by the Plan Administrator.

2.3

"Benefit Plans Committee" means the committee, which shall be composed of the
Chief Executive Officer, the Chief Financial Officer and the Chief Investment
Officer, or any other person(s) designated by the Chief Executive Officer, to
administer and manage the Plan.

2.4

"Code" means the Internal Revenue Code of 1986, as amended.

2.5

"Earnings" means earnings as defined in the Pension Plan.

2.6

"Employer" means the Phoenix Life Insurance Company and any affiliated employer
that adopts the Plan with the consent of the Benefit Plans Committee.





1







--------------------------------------------------------------------------------

2.7

"Excess Benefit Plan" means The Phoenix Companies, Inc. Excess Benefit Plan, a
plan maintained by the Employer for the purpose of providing benefits for
certain Employees in excess of the limitations imposed by Code section 415.

2.8

"Final Average Earnings" means the average earnings as defined in the Pension
Plan.

2.9

"Grandfathered Participant" means a Participant designated as a "Grandfathered
Participant" under the Pension Plan.

2.10

"Incentive Compensation" means compensation payable under Performance Incentive
Plan, the Mutual Incentive Plan, the Annual Incentive Plan, the Investment
Incentive Plan, and/or any successor incentive plan or such other incentive
compensation arrangements as may be designated from time to time by the
Compensation Committee of the Board of Directors of The Phoenix Companies, Inc.,
the Chief Executive Officer, or the Benefit Plans Committee.

2.11

"Participant" means an employee who meets the eligibility requirements of
Article III under this Supplemental Plan.

2.12

"Participating Employer" means each corporation that has adopted this
Supplemental Plan with the consent of the Benefit Plans Committee in accordance
with Article XII.

2.13

"Pension Equity Benefits" means the benefits provided under Appendix V of the
Pension Plan.

2.14

"Pension Plan" means The Phoenix Companies, Inc. Employee Pension Plan, a
defined benefit pension plan maintained by the Employer, as it may be amended
from time to time.

2.15

"Plan Administrator" means the Benefit Plans Committee or the person designated
as such by the Benefit Plans Committee.

2.16

"Rehired Participant" has the meaning ascribed thereto in Section 4.3.

2.17

“Retirement” means termination of service after having satisfied the age and/or
service criteria to be entitled to retire in accordance with the terms of the
Pension Plan.

2.18

“Separation from Service” shall have the meaning set forth and described in the
final regulations promulgated under Code section 409A.

2.19

"Supplemental Plan" means The Phoenix Companies, Inc. Nonqualified Supplemental
Executive Retirement Plan, as set forth in this document and as amended from
time to time.





2







--------------------------------------------------------------------------------

ARTICLE III.  ELIGIBILITY

Eligibility for this Supplement Plan is limited to persons who were Participants
under this Plan on August 1, 2004.  On and after July 1, 2007, an individual who
was a Participant in this Supplemental Plan and who has been rehired following
his or her termination or transfer shall not be eligible to re-commence
participation in this Supplemental Plan.

ARTICLE IV.  BENEFITS

4.1

Actively At Work on or After August 1, 2004  The amount of benefits provided
under this Supplemental Plan effective July 1, 2007 for Participants actively at
work on August 1, 2004 and thereafter shall be the excess of (a) over (b) where:

(a)

is the sum of:

(i)

the amount of benefit that would have been provided under the Pension Plan,
excluding any Pension Equity Benefits, if the exclusion of Incentive
Compensation or deferred compensation amounts from the definition of Earnings
and the limitation set forth in Code section 401(a)(17) did not apply; provided,
however, that in determining the amount of a Participant’s Final Average
Earnings, the amount of Incentive Compensation which shall be taken into account
shall be equal to such annual Incentive Compensation received by the Participant
averaged over any three (3) years within the last seven (7) consecutive years
that produces the highest average; and

(ii)

the amount of Pension Equity Benefits, if any, that would have been provided
under the Pension Plan if the exclusion of deferred compensation from the
calculation of the Pension Equity Benefits, if applicable, and the limitation
set forth in Code section 401(a)(17) did not apply.

(b)

is the amount of benefits payable under the Pension Plan, including any Pension
Equity Benefits.

4.2

Not Actively At Work on or After August 1, 2004  The amount of monthly benefit
provided under this Supplemental Plan for Participants who were not actively at
work on August 1, 2004 and thereafter shall be the excess of (a) over (b) where:

(a)

is the amount of monthly benefit that would have been provided under the Pension
Plan if the exclusion of Incentive Compensation or deferred compensation amounts
from the definition of Earnings, limitation of benefits due to Section 415 and
the limitation on Earnings set forth in Code section 401(a)(17) did not apply;
provided, however, that in determining the amount of a Participant’s Final
Average Earnings, the amount of Incentive Compensation which shall be taken into
account shall be equal to such annual Incentive Compensation received by the



3







--------------------------------------------------------------------------------









Participant averaged over any three (3) years within the last five (5)
consecutive years that produces the highest average; and


(b)

is the amount of monthly benefit payable under the Pension Plan.

4.3

Rehired Participant  Notwithstanding Section 4.1 to the contrary, in the event
any Participant, including a Grandfathered Participant, terminates employment
with or is no longer employed by  (i.e., transfers to a non-Participating
Employer) the Employer or a Participating Employer and is rehired by the
Employer or a Participating Employer following such termination or transfer (a
"Rehired Participant"), for purposes of Sections 4.1(a)(i), the determination,
if applicable, of the Rehired Participant's Final Average Earnings, including
the amount of Incentive Compensation, shall be made as of the date of the
Rehired Participant's initial termination or transfer.

4.4

Benefits Not to Exceed What Could Have been Paid Under Pension Plan But for
Limitations  Notwithstanding Section 4.1 or 4.2 to the contrary, the amount of
benefits payable to a Participant under this Supplemental Plan shall be reduced
to the extent that the aggregate benefits payable to the Participant under the
Pension Plan, the Excess Benefit Plan, The Phoenix Companies, Inc. Nonqualified
Supplemental Executive Retirement Plan B, as amended and restated effective
January 1, 2008 (and as may be further amended thereafter), and this
Supplemental Plan exceeds the amount of benefits that would have been provided
under the Pension Plan if the exclusion of Incentive Compensation and deferred
compensation from the definition for Earnings, to the extent applicable, the
limitation set forth in Code section 401(a)(17) and the limitation imposed by
Code section 415 did not apply.

4.5

Special Rules for Subsidiary Employees  The following special rules apply with
respect to certain subsidiary employees:

(a)

To the extent that Section 4.1 or 4.2 requires the determination of the amount
of benefits payable under the Pension Plan, only the benefit payable with
respect to Service credited on and after January 1, 1993 shall be taken into
account for purposes of calculating the benefit payable under this Supplemental
Plan to a Former Home Life Employee.

(b)

The amount of benefits payable under Section 4.1 or 4.2 to an Employee of PIC,
PEPCO or PXP who was ineligible to participate in the Pension Plan for the
period January 1, 1997, through December 31, 1999, shall be computed to include
an additional amount equal to the difference between the benefit such Employee
actually accrued under the Pension Plan as of his or her Annuity Commencement
Date and the benefit such Employee would have accrued had he or she not been
excluded from participation in the Pension Plan for such period.

4.6

Plant Closing Benefits  In addition to the benefit payable pursuant to Section
4.1 or 4.2 and notwithstanding the provisions of Section 4.5 to the contrary,
this Supplemental Plan shall also pay to each Pension Plan Participant
identified in Section 2.05 of the Pension Plan as not being a Plant Closing
Eligible Employee, the Plant Closing Benefit that would have been payable to
such Pension Plan Participant under Section 3.08 of the Pension Plan




4




--------------------------------------------------------------------------------





had such Pension Plan Participant not been excluded from the definition of Plant
Closing Eligible Employee.

4.7

Timing of Inclusion of Incentive Compensation   For purposes of Sections
4.1(a)(i) and 4.2 above, Incentive Compensation shall be deemed Earnings with
respect to the year in which such Incentive Compensation is actually paid or
deferred.

4.8

Cost of Living Adjustment for Pre- March 1, 2003 Benefits Benefits accrued under
this Supplemental Plan before March 1, 2003 are subject to cost of living
adjustments as described in the Pension Plan.

4.9

No Modification of Pension Plan Any benefit payable under the Pension Plan shall
be solely in accordance with the terms and provisions thereof, and nothing in
this Supplemental Plan shall operate or be construed in a way to modify, amend
or affect the terms and provisions of the Pension Plan.

4.10

Death Benefits  If the spouse or domestic partner of a Participant in the
Supplemental Plan is entitled to a death benefit under the Pension Plan, said
spouse or domestic partner shall be entitled to receive from the Employer a
death benefit under this Supplemental Plan equal to the difference between (a)
the death benefit that would be payable under the Pension Plan as of the date of
the Participant’s death if such benefit were calculated based on the benefit
described in this Article IV; and (b) the death benefit actually payable under
the Pension Plan as of the date of the Participant’s death, calculated in
accordance with the terms of the Pension Plan.  No death benefit other than that
set forth in this Section 4.10 shall be payable under this Supplemental Plan if
a Participant dies prior to the commencement of benefit payments under this
Supplemental Plan.  Following the commencement of payments under this
Supplemental Plan, death benefits shall only be payable to the extent the
Participant is receiving benefits in the form of a survivor benefit or an
annuity or installments that has a period certain component and the minimum
payment period has not lapsed.

ARTICLE V.  VESTING

Employees eligible to participate in this Supplemental Plan on or before July
31, 2004, and except for Pension Plan Participants to whom a Plant Closing
Benefit is payable under Section 4.6 of this Supplemental Plan who shall be
fully vested in said Plant Closing Benefit, and except for Participants who are
Employees of Phoenix American Life Insurance Company ("PAL"), a participating
Employer in this Supplemental Plan, whose failure to meet the conditions for
payment of benefits hereunder is by reason of PAL’s termination of participation
in this Supplemental Plan on account of its sale by the Employer, a Participant
shall have a vested interest in his or her Supplemental Plan benefits upon the
earliest to occur of (i) such Participant’s attainment of Normal Retirement Age
under the Pension Plan, (ii) termination of the Participant’s employment by
death or disability as defined in the Pension Plan or (iii) upon completion of
five (5) Years of Vesting Service, as defined under the Pension Plan.

ARTICLE VI.     DISTRIBUTIONS

6.1        Payments in Accordance with Pension Plan   Except as otherwise
expressly provided in Section 6.7, with respect to any Participant whose
benefits under the Pension Plan





5








--------------------------------------------------------------------------------





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

become payable prior to December 31, 2008, payment of a Participant’s Accrued
Benefit shall be made in the same form and manner and at the same time as is
applicable or elected under the Employee Pension Plan.

6.2

Default Provisions for Payments After 2008  With respect to any Participant
whose benefits under the Pension Plan do not become payable prior to December
31, 2008, unless a Participant otherwise elects in accordance with the
procedures set forth in this Article VI, payment of  a Participant’s Accrued
Benefit shall commence at the later of (i) the date the Participant attains age
55 (or, with respect to a Participant who dies prior to age 55, the date the
Participant would have attained age 55) or (ii) the date the Participant incurs
a Separation from Service, and shall be made in the form of a single life
annuity.

6.3

Elections of Payment Forms Prior to 2009  A Participant who is not described in
Section 6.1 may elect at any time prior to December  31, 2008 to have payment of
his or her Accrued Benefit commence at  the first day of any month following the
later of the Participant’s (i) Separation from Service  (including a Separation
from Service after a disability or plant closing), and (ii) having attained age
55, with such benefits to be payable in whichever of the following forms the
Participant shall elect:   

(a)

Life Annuity   The Participant may elect to receive payment in one of the
following actuarially equivalent optional forms of life annuities:  straight
life annuity; joint and 50%, 66 2/3%, 75% or 100% survivor annuity, straight
life annuity with 10 years certain, and joint and survivor with 10 years
certain;  or

(b)

Lump Sum Short-Term Installments   The Participant may elect to receive payment
of his or her Accrued Benefit in a three-year certain annuity (that is, in equal
annual payments over a period of three calendar years, with the first payment to
be made as of commencement date elected by the Participant and the second and
third installments payable on the first and second anniversaries of such
commencement date).

6.4

Accrued Benefit Distribution Provisions  Notwithstanding any provision in
this Supplemental Plan to the contrary, the commencement date of any benefit
that would otherwise have occurred prior to the six month anniversary of the
Participant’s Separation from Service shall be postponed until the earlier to
occur of (i) such six month anniversary and (ii) the first day of the month
following the Participant’s death, and the amount payable to the Participant
under the form of payment determined in accordance with this Article VI shall be
determined as of such postponed commencement date.

6.5

Change in Form of Life Annuity  If a Participant’s Accrued Benefit is payable in
the form of a life annuity described in Section 6.3(a), whether pursuant to
Section 6.2 or 6.3, at any time prior to the date the Participant’s Accrued
Benefits would commence to be paid hereunder, the Participant may elect on a
form approved by the Benefit Plans Committee and received by the Benefit Plans
Committee prior to the date of the Participant’s death, to change the form of
life annuity under which such Accrued Benefit is payable.





6

--------------------------------------------------------------------------------



6.6

Mandatory Distributions of Small Accrued Benefits   If the Actuarial Equivalent
value of the Participant’s Accrued Benefit under this Supplemental Plan is equal
to $25,000 or less on his or her Separation from Service, then, notwithstanding
anything else contained herein to the contrary, including the Participant’s
elections, the Participant will receive a lump sum payment of his or her Accrued
Benefit within 90 days after his or her Separation from Service.

6.7

Suspension of Benefits   If a Participant who has incurred a Separation of
Service is re-employed or re-hired, any benefits which have commenced payment
prior to such re-employment or re-hire shall continue to be paid, and any
benefits that have not commenced to be paid shall still be paid at the time that
they would have been paid, without regard to the change in the Participant’s
employment status.




ARTICLE VII.

CLAIMS FOR BENEFITS

7.1

Claims Procedure   Claims for benefits under the Supplemental Plan may be filed
with the Plan Administrator on forms supplied by the Plan Administrator.
 Written or electronic notice of the disposition of a claim shall be furnished
to the claimant within ninety (90) days after the application is filed (or
within one hundred eighty (180) days if special circumstances require an
extension of time for processing the claim and if written notice of such
extension and circumstances are communicated to the claimant within the initial
ninety (90)-day period).  In the event the claim is wholly or partially denied,
the reasons for the denial shall be specifically set forth in the notice in
language calculated to be understood by the claimant, pertinent provisions of
the Supplemental Plan on which the decision is based shall be cited, and, where
appropriate, a description of any additional material or information necessary
to perfect the claim, and an explanation of why such material or information is
necessary, will be provided.  In addition, the claimant shall be furnished with
an explanation of the Supplemental Plan's claims review procedure and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under ERISA section 502(a) following an adverse
benefit determination on review.  A claimant must exhaust the claims procedure
under this Supplemental Plan and request a review of a denied claim in
accordance with the procedures described in the following paragraph before the
claimant is permitted to bring a civil action for benefits.

Any Employee, former Employee, or authorized representative or Beneficiary of
either, who has been denied a benefit, in whole or in part, by a decision of the
Plan Administrator shall be entitled to request the Plan Administrator to give
further consideration to his claim by filing with the Plan Administrator (on a
form which may be obtained from the Plan Administrator) a request for review.
 Such request, together with a written statement of the reasons why the claimant
believes his claim should be allowed, shall be filed with the Plan Administrator
no later than sixty (60) days after receipt of the notification provided for
above. If such request is so filed, the claimant or his representative may
submit written comments, documents, records and other information relating to
the claim to the Plan Administrator within sixty (60) days after receipt of the
notification provided for above.  The claim for review shall be given a full and
fair review that takes into account all comments, documents, records and other
information submitted that relates to the claim, without regard







7

--------------------------------------------------------------------------------



to whether such information was submitted or considered in the initial benefit
determination. The Plan Administrator shall provide the claimant or his
representative with written or electronic notice of the final decision as to the
allowance of the claim within sixty (60) days of receipt of the request for
review (or within one hundred twenty (120) days if special circumstances
requires an extension of time for processing the request and if written notice
of such extension and circumstances is given to the claimant or his
representative within the initial sixty (60)-day period).  Such communication
shall be written in a manner calculated to be understood by the claimant and
shall include specific reasons for the decision, specific references to the
pertinent Supplemental Plan provisions on which the decision is based, a
statement of the claimant or his representative’s right to bring a civil action
under ERISA section 502(a) and a statement that the claimant or his Beneficiary
is entitled to receive, upon request and free of charge, reasonable access to
and copies of, all documents, records and other information relevant to the
claim for benefits.  A document is relevant to the claim for benefits if it was
relied upon in making the determination, was submitted, considered or generated
in the course of making the determination or demonstrates that benefit
determinations are made in accordance with the Supplemental Plan and that
Supplemental Plan provisions have been applied consistently with respect to
similarly situated claimants.

7.2

Full Satisfaction, Release, Special Payment Rules Any payment to any
Participant, or to such Participant’s legal representative or Beneficiary, in
accordance with the provisions of this Supplemental Plan, shall be in full
satisfaction of all claims hereunder against the Employer.  The Plan
Administrator may require such Participant, legal representative, or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefor in such form as it shall determine.  If the Plan Administrator
shall receive evidence satisfactory to the Plan Administrator that any payee
under this Supplemental Plan is a minor, or is legally, physically, or mentally
incompetent to receive and to give valid release for any payment due him or her
under this Supplemental Plan, any such payment, or any part thereof, may, unless
claim therefor shall have been made to the Plan Administrator by a duly
appointed executor, administrator, guardian, committee, or other legal
representative of such payee, be paid by the Plan Administrator to such payee’s
spouse, child, parent or other blood relative, or to any person, persons or
institutions deemed by the Plan Administrator to have incurred expense for or on
behalf of such payee, and any payment so made shall, to the extent thereof, be
in full settlement of all liability in respect of such payee.  If a dispute
arises as to the proper recipient of any payments, the Plan Administrator in its
sole discretion may withhold or cause to be withheld such payments until the
dispute shall have been determined by a court of competent jurisdiction or shall
have been settled by the parties concerned. Subject to the immediately preceding
sentence, if the responsible party/payee does not execute the receipt and
release within 60 days of the distribution trigger date, the Accrued Benefit
shall be forfeited at the end of the sixtieth day and shall not be eligible for
reinstatement.

7.3

If any benefits payable under this Supplemental Plan to a Participant, or to
such Participant’s legal representative or Beneficiary, cannot be paid by reason
that such person cannot be located by the later of (i) the last day of the
calendar year in which the payment was due and (ii) the 15th day of the third
calendar month following the date specified under the Plan after reasonable
efforts have been made to locate such person, such benefits shall be forfeited
and returned to the Employer.





8



--------------------------------------------------------------------------------



ARTICLE VIII.

AMENDMENT AND TERMINATION

8.1

Amendment   The Benefit Plans Committee shall have the right to amend this
Supplemental Plan at any time and from time to time, including a retroactive
amendment, by resolution adopted by it at a meeting duly called or by unanimous
written consent in accordance with the Employer’s Articles of Incorporation,
Bylaws and applicable law.  Any such amendment shall become effective upon the
date stated therein, and shall be binding on all Participants and Beneficiaries,
except as otherwise provided in such amendment; provided, however that, except
with respect to an amendment described in Section 10.1, no amendment (i) shall
result in or cause an acceleration of payments or benefits under the Plan or
(ii) shall, without the express written consent of such Participant, reduce or
otherwise adversely affect the Participant Accrued Benefit as of the date of
such amendment.  

8.2

Termination   The Employer has established this Supplemental Plan with the bona
fide intention and expectation that from year to year it will deem it advisable
to continue it in effect.  However, the Employer, in its sole discretion,
reserves the right to terminate the Supplemental Plan in its entirety at any
time without the consent of any Participant; provided, however, that no such
termination shall (i) result in or cause an acceleration of payments or benefits
under this Supplemental Plan, unless the termination satisfies the Code section
409A safe harbor summarized in the last sentence of this Section 8.2, or (ii)
without the express written consent of such Participant, reduce or otherwise
adversely affect the Participant’s Accrued Benefit as of the date of such
termination.  Any such termination shall be accomplished by resolution of the
Benefit Plans Committee adopted at a meeting duly called or by unanimous written
consent in accordance with the Employer’s Articles of Incorporation, Bylaws and
applicable law.  Payments under this Supplemental Plan may be accelerated upon
plan termination only if:

(i)

the Employer is terminating an entire category of aggregated plans, that is, all
other plans of a similar type (i.e., that are required to be aggregated with the
terminating plan under the Code section 409A final regulations);

(ii)     all payments to the Directors as a result of the plan termination are
not made until at least twelve (12) months after action taken to terminate the
plan is taken, that is, all payments must be made between 13 and 24 months after
the date such action is taken; and

(iii)

no similar successor plan can be established within three (3) years following
the date the action to terminate the plan was taken.

 

ARTICLE IX.     SOURCE OF BENEFIT PAYMENTS

9.1

Unfunded Plan   No special or separate fund shall be established by the Employer
and no segregation of assets shall be made to assure the payment of benefits
under the Supplemental Plan.  No Participant shall have any right, title, or
interest whatsoever in any specific asset of the Employer.  Nothing contained in
this Supplemental Plan and no action taken pursuant to its provisions shall
create or be construed to create a trust of any kind, or a



9



--------------------------------------------------------------------------------






fiduciary relationship, between the Employer and a Participant or any other
person.  To the extent that any person acquires a right to receive payments
under this Supplemental Plan, such right shall be no greater than the right of
an unsecured general creditor of the Employer.

ARTICLE X.    CODE SECTION 409A MISCELLANEOUS PROVISIONS

10.1

Interpretation Consistent with Code Section 409A   The intent is that payments
and benefits under this Supplemental Plan comply with Code section 409A and,
accordingly, to the maximum extent permitted, this Supplemental Plan shall be
interpreted to be in compliance therewith.  If any provision of this
Supplemental Plan would cause the Participant to incur any additional tax or
interest under Code section 409A, the Benefit Plans Committee, to the extent
feasible, shall reform such provision to try to comply with Code section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code section 409A.  To the extent that any provision hereof is
modified to comply with Code section 409A, such modification shall be made in
good faith and shall, to the extent reasonably possible, maintain the original
intent of the applicable provision of this Supplemental Plan without violating
the provisions of Code section 409A.

ARTICLE XI.     GENERAL

11.1

Benefits Non-Alienable   To the extent permitted by law, the right of any
Participant or Beneficiary to any benefit or payment hereunder shall not be
subject in any manner to attachment or other legal process, and no such benefit
or payment shall be subject to anticipation, alienation, sale, transfer,
assignment, or encumbrance.

11.2

Plan Administration   The Supplemental Plan shall be operated and administered
by the Benefits Plans Committee.  The Benefits Plan Committee may delegate any
or all of its administrative authority to any officer or employee or committee
of officers or employees as it shall designate.  The Benefits Plans Committee or
such other committee as it shall designate shall be the Plan Administrator.  The
Plan Administrator shall have sole discretionary authority to determine all
questions arising in connection with the Supplemental Plan, to interpret the
provisions of the Supplemental Plan and to construe all of its terms, to adopt,
amend and rescind rules and regulations for the administration of the
Supplemental Plan and to make all determination in connection with the
Supplemental Plan as may be necessary or advisable. All such actions of the Plan
Administrator shall be conclusive and binding on all persons.

11.3

Governing Law   This Supplemental Plan shall be governed by and construed
in accordance with the laws of the State of Connecticut other than and without
reference to any provisions of such laws regarding choice of laws or conflict of
laws, to the extent such laws are not pre-empted by the Employee Retirement
Income Security Act of 1974, as amended.

11.4

No Right to Continued Employment   The establishment of this Supplemental Plan
shall not be construed as giving to any Participant, employee or any person
whomsoever, any legal, equitable or other rights against the Employer, or its
officers, directors, agents or shareholders, or as giving to any Participant or
Beneficiary any interest in the assets or


 

10

--------------------------------------------------------------------------------



 

business of the Employer or giving any employee the right to be retained in the
employment of the Employer.  All employees and Participants shall be subject to
discharge to the same extent they would have been if this Supplemental Plan had
never been adopted.

11.5

Tax Withholding   The Employer may withhold from a payment any federal, state or
local taxes required by law to be withheld with respect to such payments and
such sums as the Employer may reasonably estimate are necessary to cover taxes
for which the Employer may be liable and which may be assessed with regard to
such payment.

11.6

Severability   The illegality of any particular provision of this document shall
not affect the other provisions and the document shall be construed in all
respects as if such invalid provision were omitted.

ARTICLE XII.    PARTICIPATING EMPLOYERS

12.1

Adoption of Supplemental Plan by Other Employers   With the consent of the
Benefit Plans Committee, any other corporation may adopt the Supplemental Plan
and all of the provisions hereof and participate herein as a Participating
Employer by a properly executed document evidencing said intent and will of such
Participating Employer.

12.2

Requirements of Participating Employers

(a)

Benefits payable under the Supplemental Plan to employees of the Participating
Employer are funded through the Participating Employer’s general assets.  The
Participating Employer agrees to pay and assumes all liability with respect to
all benefits payable under the Supplemental Plan to past, present and future
employees of the Participating Employer, their spouses and other dependents and
beneficiaries in accordance with the terms of the Supplemental Plan.
 Notwithstanding the foregoing, Phoenix Life Insurance Company and not Phoenix
Equity Planning Corporation nor Phoenix Investment Counsel, Inc. shall pay and
assume liability for benefits payable under the Supplemental Plan to Employees
of Phoenix Equity Planning Corporation and Phoenix Investment Counsel, Inc. with
respect to service completed before January 1, 1996.

(b)

The Plan Administrator shall keep separate books and records concerning the
contributions and benefits payable under the Supplemental Plan with respect to
the Participating Employer and the employees of the Participating Employer.

(c)

The Participating Employer shall pay to Phoenix Life Insurance Company its
proportionate share of any administrative expenses of the Supplemental Plan,
which are to be paid by the Employer.





11

--------------------------------------------------------------------------------





12.3

Designation of Agent   Each Participating Employer shall be deemed to have
designated irrevocably the Benefit Plans Committee and the Plan Administrator as
its agents.

12.4

Delegation of Power to Amend   Each Participating Employer hereby
delegates to the Benefit Plans Committee the right at any time to amend the
Supplemental Plan in accordance with the terms of the Supplemental Plan,
provided that any such amendment could not affect the Participating Employer’s
share of the cost of the Supplemental Plan.  If an amendment could significantly
affect the Participating Employer’s share of the cost of the Supplemental Plan,
then such amendment shall not be effective with respect to the Participating
Employer until approved by the Participating Employer.  

12.5

Withdrawal of a Participating Employer   Subject to Section 8.2, a Participating
Employer may terminate its participation in the Supplemental Plan by giving the
Benefit Plans Committee prior written notice specifying a termination date which
shall be the last day of a month at least 30 days (or such lesser period as the
Benefits Plans Committee shall specify) subsequent to the date such notice is
delivered to the Benefit Plans Committee. The Benefit Plans Committee may
terminate a Participating Employer’s participation in the Supplemental Plan as
of any termination date by giving the Participating Employer prior written
notice specifying a termination date which shall be the last day of a month at
least 30 days subsequent to the date such notice is delivered to the
Participating Employer, unless the Participating Employer shall have waived its
right to such notice.  Notwithstanding the foregoing provisions of this Section
12.5, in no event shall the withdrawal by, or the termination of the
participation of, any such Participating Employer result in an acceleration of
the timing of distributions under this Plan, unless (and solely to the extent)
permitted under Code Section 409A or the regulations and interpretations
thereunder.

12.6

Plan Administrator’s Authority   The Plan Administrator shall have all of the
duties and responsibilities authorized by the Supplemental Plan and shall have
the authority to make any and all rules, regulations and decisions necessary or
appropriate to effectuate the terms of the Supplemental Plan, which shall be
binding upon each Participating Employer and all Participants.

 

12



 